Exhibit 99.2 Fourth Quarter Fiscal 2011 Earnings Conference Call February 28, 2012 page 2 Forward-Looking Statements This presentation contains forward-looking statements regarding the Company's prospects, including the outlook for tanker and articulated tug barge markets, changing oil trading patterns, anticipated levels and timing of newbuilding and scrapping, prospects for certain strategic alliances and investments, estimated TCE rates achieved for the first quarter of 2012 and for the second, third and fourth quarters of 2012, projected scheduled drydock and off hire days for each quarter of 2012, timely delivery of newbuildings in accordance with contractual terms, projected locked-in charter revenue and locked-in time charter days for 2012 through 2015 and thereafter, estimated revenue and expense items, levels of equity income and capital expenditures for 2012, the profitability in 2012 of certain business units and OSG’s LNG and FSO joint ventures, OSG’s ability to access capital markets, raise additional debt financing, sell assets, enter joint ventures, securitize charter revenue, and achieve its liquidity goals, OSG’s projected compliance with financial covenants in 2012, OSG’s ability to reduce charter rates on certain chartered-in vessels, to further reduce general and administrative expense and to achieve fuel cost savings across OSG’s fleet, prospects of OSG’s strategy of being a market leader in the segments in which it competes, the projected growth of the Jones Act and world tanker fleets, and the forecast of world economic activity and oil demand.These statements are based on certain assumptions made by OSG management based on its experience and perception of historical trends, current conditions, expected future developments and other factors it believes are appropriate in the circumstances.Forward- looking statements are subject to a number of risks, uncertainties and assumptions, many of which are beyond the control of OSG, which may cause actual results to differ materially from those implied or expressed by the forward-looking statements.Factors, risks and uncertainties that could cause actual results to differ from the expectations reflected in these forward-looking statements are described in the Company’s Annual Report for 2010 on Form 10-K and those risks discussed in the other reports OSG files with the Securities and Exchange Commission. page 3 Financial Highlights <Fiscal 2011 results reflected trough markets in Crude and Products •TCE revenues $790M, down 7% vs. 2010 •Reported net loss $193M <Fourth quarter results were dragged down by continued weak Crude freight rates, which offset contributions from Products and U.S. Flag segments •TCE revenues were $190M, a 4% increase from $183M in 4Q2010 •Reported net loss of $50M or $1.65 per diluted share <U.S. Flag results continued to improve throughout 2011 •2011 operating income of $45M vs. $3M in 2010 1 <G&A in 2011 was $83 million, a 42% reduction from $144 million in 2008 1Before direct and allocated General and Administrative expense. page 4 OSG Management is Focused on Reducing Costs, Improving Liquidity and Providing Capital for Growth <As we begin the year, •We have more than adequate cash and availability to operate the Company throughout 2012 •We expect cash flow from operations to cover most or all of our requirements in 2012 •We expect to remain in full compliance with our financial covenants throughout 2012 <Management is now pursuing a range of options to enhance financial flexibility and increase liquidity, including but not limited to: •Over $600 million in potential new secured debt on existing unencumbered assets •Selective vessel sales •Joint venturing of existing assets •Incremental credit availability from existing and new banks •Securitization of long-term charter revenue •U.S. tax leases for selected U.S. flag assets •Public issuance from shelf registration to the extent markets become attractive <Our liquidity goals are achievable with any of a number of combinations of the above - we will strike the optimal balance <The incremental liquidity raised will see us into the future and provide capital for growth page 5 How are we managing OSG through this downturn? <We continue to reduce shoreside G&A and control costs at sea •Reduced G&A expense by $17M in 2011 and additional steady state savings will be achieved •Vessel operating expenses are well contained and we continue to maintain high quality standards •Fuel cost savings initiative is bearing fruit - material cost savings expected <We continue to improve the economics of our chartered-in vessel portfolio by redelivering and repricing higher cost charters-in •In 2012 we will redeliver 11.9 VLCCs, Suezmax and Aframax tankers 1 •Finalized charter rates reductions on four chartered-in product carriers •Current weak charter markets should enable us to replace more expensive charters-in with profitable charters-in in all our International segments <We are intensely focused on commercially outperforming the market •Fleet of 37 MRs positions us well in this market <We expect to drive increased distributions from our LNG and FSO joint ventures <Our forward capital commitments are minimal •Our Products and U.S. Flag newbuilding programs are now complete •Only 2 Aframaxes now remain on order - $53M in remaining payments thru 2013 delivery 1Based on OSG’s share in such time charters.Includes certain chartered-in vessels not included in Fleet List. page 6 Update on Title XI Applications <OSG filed the initial application for $241.8 million, 25- year financing of our two Jones Act shuttle tankers in <Two years later, MARAD was indicating a reduction to a $200 million facility (before an estimated $16 million in fees), with a shorter term structure and onerous sinking fund features <We withdrew our Title XI application for these vessels earlier this month when it became apparent that it would not be approved on the original terms as submitted <We have a number of options already underway for our two shuttle tankers, both of which are debt-free and on long-term charters to Petrobras <Because of the requirement to redeposit the proceeds into our Capital Construction Fund, the Title XI financing for the ATBs is less attractive than the other options available to us and we are therefore unlikely to pursue it Shuttle Tankers ATBs page 7 <So far in 2012, Crude spot rates have picked up from depths reached in the last 6 months of <We believe the International tanker markets bottomed out in the second half of 2011 2012 Outlook 1Estimated spot TCEs achieved in 1Q2012 through February 17, 2012 as reported in OSG’s 4Q2011 earnings press release dated February 28, 2012. <We expect somewhat better rates in our International markets in 2012, and our substantial operating leverage to International Crude and Products markets will make us a major beneficiary of a market upturn <Jones Act fundamentals remain strong with upward pressure on rates page 8 2012 Outlook - International Crude Higher Utilization as More Longer-Haul Crudes Move Both West and East <Increase in long-haul crude oil movements to the West •Middle East to U.S. Gulf Coast crude movements from startup of 325 kbpd Motiva refinery expansion in Port Arthur, Texas <Significant increase in refining capacity and refining runs in Asia •New refining capacity of 500 kbpd in China and 300 kbpd in India •Rebound in 2012 Japanese refinery runs vs. 2011 post-earthquake/tsunami <Seaborne movement to fully meet increases in China’s 2012 oil demand levels •In 2011, Chinese demand was partially met by an increase in Russian crudes via new ESOP pipeline - no additional pipeline crude movements forecast in 2012 <Reduction in light sweet / heavy sour crude price differentials (Brent-Dubai spread) •Provides economic incentive for Asian refineries to run more longer-haul West African crudes over shorter-haul Middle East crudes <Potential Wildcards •Increase in strategic reserves in Asia, especially in China from completion of Phase 2 SPR program with 8 sites and combined storage capacity of 200 million barrels •Iran sanctions may result in longer-haul movements and increase in Iranian floating storage page 9 2012 Outlook - International Products Positive Outlook for Products Trade in 2012, Especially in Atlantic Basin <Forecastincrease in product exports from U.S. Gulf Coast •Start-up of incremental and upgrade refining capacity to increase products available for export •Increase in product demand in Latin America combined with Hovensa refinery closure reduces product supply in Latin America and results in increasing exports from Gulf Coast into Caribbean and Latin America areas •Continued diesel exports into Europe <Refinery shutdowns in Atlantic Basin removes about 500 kbpd of clean product supply on U.S. East Coast •Gasoline requirements on U.S. East Coast to be sourced from incremental product movements from Europe, Canada, Russia and Asia <Increase in Avjet deficit position in Europe and Latin America •Increase in product movements primarily from Asia <Continued and growing clean product deficit position in Africa •Increase in product movements primarily from Asia <Result: Rising rates as growth in tonne-mile demand in 2012 exceeds increase in supply page 10 2012 Outlook - U.S. Flag Jones Act Market Continues to Tighten <Jones Act fleet expected to experience modest growth through 2015 •Current fleet of 55 vessels reflects 10 retirements in 2011 •5 vessels on order, with 2 mandatory retirements <All vessels are currently employed - spot rates and utilization are rising and period inquiry is increasing <Motiva start-up increases products availability in U.S. Gulf - opportunity for additional Jones Act movements, especially into Florida •Product imports into Florida of 150 kbpd in 2011, mostly from Hovensa refinery in St. Croix - refinery now in permanent shutdown in early February <Recent U.S. East Coast refinery closures creates potential for upcoast Jones Act movements page 11 In Summary <Management remains committed to managing the Company conservatively and in controlling costs vigilantly <We expect some improvement in our International markets, as reflected in rates year-to-date in 2012 •We have substantial operating leverage and will benefit greatly from an upturn <We expect solid contributions from our U.S. Flag business and our LNG and FSO joint ventures this year <We have ample liquidity available to us and expect to remain in full compliance with all of our financial covenants this year <Our remaining capital commitments are minimal, and our refinancing requirements are manageable <We are pursuing a wide array of options to strengthen liquidity and provide capital for growth and are confident about our ability to execute on them page * Financial Review Myles Itkin, CFO page 13 Financial Review - Income Statement Reflects impact of 375-day increase in revenue days quarter-over-quarter due to growth in U.S. Flag Product Carriers, MRs and Suezmaxes as well as the return to service of two LR1s that were undergoing repairs for most of the 2010 period Reflects gain on sale of OSG 400 and two tugs Reflects 325 fewer charter-in days in the current period as well as a $5,000 per day reduction in daily time charter-in rates for one VLCC and one Aframax Reflects reductions in headcount and $6M in incentive compensation payable as well as other cost cutting measures Reflects growth in U.S. Flag operating fleet and return to service of OSG 209 and OSG 214 from layup as well as current year deliveries in Int’l Products fleet page 14 Financial Review - Balance Sheet Reflects $183M drawn under revolving credit facility and CEXIM facility, offset by $194M in expenditures for vessels & other fixed assets, $105M in debt repayments and $47M in dividends paid to shareholders Overseas New Orleans delivered to buyers during 1Q2011 Decrease reflects $41M tax refund received in January 1 Short term investments consists of time deposits with maturities greater than 3 months Includes CIP of $240M for 4 vessels Includes deferred costs associated with forward start facility (and other investments designed to offset the mark-to-market movement in unfunded pension obligations) Reflects December2011 prepayments of principal otherwise due in 2012 and 2013 page 15 <Strong liquidity profile •Cash and availability under unsecured revolving credit facility totals $0.8B 1 •Liquidity-adjusted debt 2 to capital 56.2% •Manageable debt and refinancing obligations over next two years •Future construction commitments of $78M <Large unsecured asset base •72% of Vessel NBV is unsecured Financial Flexibility Ample Liquidity and Minimal Capital Commitments Covenants on Revolving CreditFacility (matures in Feb. 2013) 3 Covenant4Q2011Capacity Maximum Leverage 4 < 60% 46% $1.5B add’l debt Minimum Tangible Net Worth ³ $1.2B $2.3B $1.1B in losses Minimum Unencumbered Assets 5 ³ 150% 205% $0.6B new secured debt on $0.8B of vessels All figures as of December 31, 2011.1 Availability under unsecured revolving credit facility is before a $150 million reduction that occurred in February 2012.2 Long-term debt reduced by Cash and Equivalents.3 Preliminary figures.4 Funded indebtedness to total capitalization.5 Unencumbered tangible assets to unsecured debt; capacity assumes 70% advance ratio. Debt Repayment and Capital Commitments page 16 2012 Guidance <Estimated vessel expenses $300M to $315M <Time and bareboat charter hire expenses$350M to $360M <Depreciation and amortization$195M to $205M <G&A$80M to $87M <Equity income of affiliated companies$25M to $30M <Interest expense$87M to $95M <Capital expenditures –Drydock costs $40M for full year (on 33 vessels) (Q1 $14M; Q2 $15M; Q3 $3M; Q4 $8M) –Newbuild progress payments, vessel $56M for full year improvements and capitalized interest (Q1 $27M; Q2 $10M; Q3 $7M; Q4 $12M) page * Appendix page 18 Reconciling Items Special Items Affecting Net Loss Set forth below are significant items of income and expense that affected the Company’s results for the three months and fiscal years ended December 31, 2011 and 2010, all of which are typically excluded by securities analysts in their published estimates of the Company’s financial results. 1The U.S. Flag asset impairment charges have been tax effected from the pre-tax charge of $28.6 million. page 19 Reconciling Items (cont’d) EBITDA EBITDA represents operating earnings before interest expense and income taxes, plus other income/(expense) and depreciation and amortization expense. EBITDA is presented to provide investors with meaningful additional information that management uses to monitor ongoing operating results and evaluate trends over comparative periods.EBITDA should not be considered a substitute for net income / (loss) or cash flow from operating activities prepared in accordance with accounting principles generally accepted in the United States or as a measure of profitability or liquidity.While EBITDA is frequently used as a measure of operating results and performance, it is not necessarily comparable to other similarly titled captions of other companies due to differences in methods of calculation. TCE Revenues page 20 Fleet Composition - As of February 24, 2012 Owned Chartered-in Total Newbuild Total VLCC 11 4 15 - 15 FSO 2 - 2 - 2 Suezmax - 3 3 - 3 Aframax 6 3 9 2 11 Panamax 9 - 9 - 9 Lightering 2 4 6 - 6 Total Crude 30 14 44 2 46 LR1 4 2 6 - 6 MR * 17 22 39 - 39 Total Products 21 24 45 - 45 Product Carrier 2 10 12 - 12 Clean ATB 7 - 7 - 7 Lightering ATB 3 - 3 - 3 Total U.S. Flag 12 10 22 - 22 Total Gas 4 - 4 - 4 TOTAL 67 48 2 *Products MR operating fleet Includes 2 owned U.S. Flag MRs that trade internationally, a car carrier and a chemical tanker. page 21 Off Hire Schedule Off Hire and Scheduled Drydock In addition to regular inspections by OSG personnel, all vessels are subject to periodic drydock, special survey and other scheduled or known maintenance and repairs. The table below sets forth, by vessel class, actual days off hire for the fourth quarter of 2011 and anticipated days off hire for the four quarters of 2012 for the above-mentioned events. page 22 Charter Hire Expense by Segment For the Quarter Ended December 31, 2011 ($ in thousands) Note:Vessels chartered-in for less than one year are not on the Company’s fleet list. page 23 Future Revenue $/Days by Segment As of December 31, 2011 Locked-in Time Charter Days by Segment Locked-in Time Charter Revenue by Segment ($ in 000) Locked-in Charter Revenue ($ in 000) Note:Locked-in time charter days for 2012 are as of 12/31/11 and will differ from a more current date used in Appendices 3 and 4 in the quarterly earnings press release. page * www.osg.com
